PER CURIAM.
Plaintiffs appeal a directed verdict entered in defendant’s favor after the jury had returned a verdict for plaintiffs. We reverse.
The trial court improperly directed a verdict: the record contains sufficient evidence to support the jury’s verdict. Woods v. Winn Dixie Stores, Inc., 621 So.2d 710 (Fla. 3d DCA 1993); Perry v. Red Wing Shoe Co., 597 So.2d 821 (Fla. 3d DCA 1992); Salam v. Benmelech, 590 So.2d 1008 (Fla. 3d DCA 1991). The testimony describing the conditions causing plaintiffs fall was sufficient to generate a reasonable inference of constructive notice in support of the jury’s verdict. Woods, 621 So.2d at 711. The trial court improperly substituted its judgment for the jury’s findings, and erred in setting aside the jury’s verdict.
Reversed and remanded for entry of judgment in accordance with the verdict.